DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument filed June 30th 2022 with respect to the USC102 rejection have been fully considered but they are not persuasive.

Applicant asserts that the claimed invention is not taught entirely by the prior art references. The examiner respectfully disagrees with this based on the teachings from Ogura that discloses an autonomous work vehicle programmed to follow a travel path. The applicant specifically asserts that the prior art reference does not teach generating the virtual path within the captured image data using the received data. The teachings from Ogura discloses the generation of the virtual path within the captured image data using the received data.

Regarding claim 1, the prior art reference discloses generating a virtual path within the captured image data using the received data. See prior art reference Ogura [0061] “The display 113 of the remote controller 112 presents images of the surroundings taken by the camera 42 as well as the condition of the autonomous travel work vehicle 1 and the predetermined travel path R, and so on”. This mentions the travel path which is generated within the captured images of the surrounding area taken by the camera 42.  Regarding Applicant’s specific argument that preset path R is not a virtual path, it is noted that there are no limitations that exclude a preset (untraveled) path from being a virtual path.  In fact, claim 1 alludes to the virtual path being a preset path, i.e. a path that is set before traveling, wherein it further states that data about the virtual path is received.

Regarding claim 2, the prior art reference discloses the information as mentioned in the claim that states “as the work machine is driving along the actual path, adjusting the trajectory of the work machine in response to any deviation of the actual path from the virtual path. See prior art reference Ogura [110] “The controller 30 controls the vehicle not to start autonomous traveling if the moving direction is directed toward outside of the preset range at the operation start position X. Therefore, the vehicle is prevented from moving in an unintended direction”. This teaches the adjusting when needed such as in response from a deviation of the actual path from the virtual path by controlling the vehicle to travel in a range that is with the intended direction which may be the virtual path.

Regarding claim 3, the prior art reference teaches the information in the claim that states “in which the trajectory of the work machine is automatically adjusted”. See prior art reference Ogura [0120] “When the cause of the interruption is resolved (S29), the autonomous traveling is restarted (S28). When restarting the autonomous traveling, it can be restarted automatically”. This discloses the system automatically adjusting the trajectory of the vehicle since the operation of the vehicle will only occur when an impending issue is resolved, such as an unintended trajectory. Hence, when the vehicle automatically restarts travel, the travel path is adjusted to an adequate travel path.

Regarding claim 4, the prior art reference teaches the information in the claim that states “modifying an untraversed portion of the virtual path after the work machine begins traversing its actual path”. See prior art reference Ogura [0075] “The autonomous travel work vehicle 1 enters from the entrance/exit E and moves to one corner A nearest to the entrance, and the position is determined and stored as first corner data (latitude and longitude). The unmanned tractor is then moved to a next corner B and turned about 90 degrees so that it is parallel to the furrows. The position is then determined and stored as second corner data. Similarly, the tractor is moved to a next corner C, third corner data is acquired and stored, moved to a next corner D, and fourth corner data is acquired and stored. This discloses modifying an untraversed portion of the virtual path after the vehicle begins traversing its actual path.

Regarding claim 5, the prior art reference teaches the information in the claim that staes “juxtaposing representations of the virtual path and the imaged vicinity on a display. See prior art reference Ogura [0061] “The display 113 of the remote controller 112 presents images of the surroundings taken by the camera 42 as well as the condition of the autonomous travel work vehicle 1 and the predetermined travel path R, and so on, but cannot show multiple pieces of information at one time. Therefore, the screen may be made larger and split, or another display may be provided for the camera, so that the monitor screen, the control screen, the travel path R, and the video shooting screen may be displayed simultaneously on the display 113”. This describes the juxtaposing or placing together with contrasting effect of the representations of the virtual path and the imaged vicinity on a display.

Regarding claim 6, the prior art reference teaches the information in the claim that states “updating the juxtaposed representations of the representations of the virtual path and the imaged vicinity on the display as the work machine is driven along the actual path”. See prior art reference Ogura [0064] “Since the remote controller 112 has the display 113 for showing the traveling conditions of the autonomous travel work vehicle 1, conditions of the engine 3, conditions of the implement, and the positional relationship between the autonomous travel work vehicle 1 and the accompanying travel work vehicle 100, the operator can visually understand the condition of the autonomous travel work vehicle 1 easily, so that the operator can quickly deal with any abnormality occurring in the autonomous travel work vehicle 1”. This describes the real time updating of the representations of the virtual path and the imaged vicinity as the vehicle is driven.

Regarding claim 10, the prior art reference teaches the information in the claim that states “creating a three-dimensional map of the imaged vicinity” See prior art reference Ogura [0052] “Video captured by the camera 42 is shown on the display 113 that may be equipped in the accompanying travel work vehicle 100”. This describes the video capturing by a sensor that may be used to create a three dimensional map of the imaged vicinity. 

Regarding claim 11, the prior art reference teaches the information in the claim that states “in which creating step uses structure from motion software”. The map as used in prior art reference Ogura, may be created by structure from motion software which is a known 3D computer graphics software tool.

Regarding claim 13, the prior art reference teaches the information in the claim that states “in which capturing step uses a 3D sensor. See prior art reference Ogura [0051] “the obstacle sensor 41 may be constituted with an ultrasound sensor connected to the controller 30, and may be located in front, side, and rear parts of the vehicle so as to detect whether or not there is an obstacle in front, on the sides, or at the back of the vehicle”. This describes the obstacle and ultrasound sensors which are 3D sensors.

Regarding claim 17, the prior art reference teaches the information in the claim that states “the processor configured to create a three-dimensional map of the vicinity from the image data, locate the work machine within the map, receive within the map a virtual path for the work machine, the virtual path originating at the work machine's determined location, and compare the actual path of the work machine to the virtual path”. See prior art reference Ogura [0052] “the moving receiver 33, the moving GPS antenna 34, and the data receiving antenna 38, which constitute the moving station, are disposed on the autonomous travel work vehicle 1, phase measurements are carried out both in the reference station and the moving station (relative positioning), and the positioning data obtained by the fixed receiver 35 of the reference station is transmitted from the data transmitting antenna 39 to the data receiving antenna 38”. This discloses the receiver that locates the vehicle and receiving of positioning data for comparison.

Regarding claims 18-28, the claims are dependent on claim 17 and are rejected under the same rationale.

Reagrding claim 20, the claim is rejected under the same rational as claims 2-3.

Regarding claim 22, the prior art reference teaches the information in the claim that states “in which an untraversed portion of the virtual path is modified by external input at the user interface”. See prior art reference Ogura ] “When it is not within the preset range, the start of autonomous traveling is not permitted, and the operator adjusts the moving direction of the autonomous travel work vehicle 1 (S5). This describes the operator modifying the travel path via a user interface.

Regarding claim 24, the prior art reference teaches the information in the claim that states “in which the received data comprises a plurality of waypoints identified within the captured image data by external input”. See Ogura [0104] “it is then determined whether or not the direction set as the moving direction of the autonomous travel work vehicle 1 is positioned within the preset range (by comparing the direction detected by the direction sensor 32 and the direction set as the moving direction) (S7).”. This describes the moving direction getting set from a detected direction sensor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogura (US 20170168501)

Regarding claim 1, Ogura teaches a method, comprising: capturing image data representative of one or more scenes in the vicinity of a self- propelled work machine;  (Ogura [0052] “A camera 42 connected to the controller 30 is also mounted on the autonomous travel work vehicle 1 to take images of the surroundings of the vehicle body”.) locating the work machine in relation to the imaged vicinity; (Ogura [0059] “the autonomous travel work vehicle 1 and the accompanying travel work vehicle 100 may be shown as animated images on the operation route to indicate their current operating positions”. See also Ogura [0100] “the controller 30 determines the current location of the work vehicle (autonomous travel work vehicle 1) from the GPS signals, and indicates the current location, the operation start position, and position information such as the moving direction of the operation on the display 113”.) receiving data about a virtual path for the work machine, the virtual path originating at the machine's then-current location; (Ogura [0060] “GPS (positioning) information includes longitudes and latitudes that represent the actual position of the autonomous travel work vehicle 1”. See also Ogura [0063] “the autonomous travel work vehicle 1 includes the moving receiver 33 having a position calculator that determines the position of the vehicle body of the autonomous travel work vehicle 1 with the use of a satellite positioning system”.) generating the virtual path within the captured image data using the received data; (Ogura [0061] “he display 113 of the remote controller 112 presents images of the surroundings taken by the camera 42 as well as the condition of the autonomous travel work vehicle 1 and the predetermined travel path R”. See also Ogura [0063] “The parallel travel work system allows the autonomous travel work vehicle 1 to run autonomously along a preset travel path R stored in the controller 30, and enables operation of the autonomous travel work vehicle 1 through the remote controller 112 mounted on the accompanying travel work vehicle 100 that accompanies and operates with the autonomous travel work vehicle 1”.) driving the work machine along an actual path; and comparing the actual path of the driven work machine to the virtual path. (Ogura [0109] “The controller 30 includes the first control unit 301 that controls traveling and operation of the autonomous travel work vehicle 1, and the second control unit 302 that calculates and stores the travel path R”. See also Ogura [0115] “The actual position (determined position) of the autonomous travel work vehicle 1 detected from the GPS and the preset travel path R are compared (S23), and when the actual position is deviated from the travel path R by more than a preset distance, the autonomous traveling is stopped (S21)”.)

Regarding claim 2, Ogura teaches the method of claim 1, further comprising: adjusting the trajectory of the work machine in response to any deviation of the actual path from the virtual path. (Ogura [0110] “The controller 30 controls the vehicle not to start autonomous traveling if the moving direction is directed toward outside of the preset range at the operation start position X. Therefore, the vehicle is prevented from moving in an unintended direction”.)

Regarding claim 3, Ogura teaches the method of claim 2 in which the trajectory of the work machine is automatically adjusted. (Ogura [0107] “it is also possible to control the autonomous travel work vehicle 1 to automatically move to the restart position when it has moved elsewhere”. See also Ogura [0120] “When restarting the autonomous traveling, it can be restarted automatically”.)

Regarding claim 4, Ogura teaches the method of claim 1, further comprising: modifying an untraversed portion of the virtual path after the work machine begins traversing its actual path. (Ogura [0084] “the operation start position X could be located away from the entrance/exit E. The operation start position X or the operation end position may also be set anywhere the operator likes. Therefore, the operation start direction or operation end direction may also be changed”.)

Regarding claim 5, Ogura teaches the method of claim 1, further comprising: juxtaposing representations of the virtual path and the imaged vicinity on a display. (Ogura [0061] “The display 113 of the remote controller 112 presents images of the surroundings taken by the camera 42 as well as the condition of the autonomous travel work vehicle 1 and the predetermined travel path R, and so on. See also Ogura [0065] “The display 113 shows the target travel path (preset travel path) R to be described later of the autonomous travel work vehicle 1, the current location, the distance to headlands, the operation time, the operation time until completion, and the operation route of the accompanying travel work vehicle 100, which allows easy recognition of traveling conditions and operation procedure during the operation, and facilitates creation of work plans”.)

Regarding claim 6, Ogura teaches the method of claim 5, further comprising: updating the juxtaposed representations of the virtual path and the imaged vicinity on the display as the work machine is driven along the actual path. (Ogura [0061] “The screen may be made larger and split, or another display may be provided for the camera, so that the monitor screen, the control screen, the travel path R, and the video shooting screen may be displayed simultaneously on the display 113 and other display(s), switched over from one another, or scrolled as the case may be, depending on the needs. The operator can thus easily view the screen that the operator wishes to see”.)

Regarding claim 8, Ogura teaches the method of claim 1, further comprising: touching a display; and in which the external input received data is provided by a user's touching of the display. (See Ogura [0057] “The remote controller 112 has the display 113 on the housing surface, which is a touchscreen control screen that allows for control through touching the screen”.)

Regarding claim 9, Ogura teaches the method of claim 1, further comprising: engaging a work tool with a ground surface as the work machine is driven along the actual path. (Ogura [0070] “the autonomous travel work vehicle 1 and the accompanying travel work vehicle 100 carrying the same implement run in tandem to perform split processes of one operation, e.g., the first vehicle performing primary tillage and the second vehicle performing secondary tillage. Alternatively, in the series cooperative operation, the autonomous travel work vehicle 1 and the accompanying travel work vehicle 100 running in tandem may carry different implements and perform two or more split processes one after another such that the first vehicle cultivates (plows) and the second vehicle fertilizes or seeds”. See also Ogura [0030] “the autonomous travel work vehicle 1 are tractors, with a rotary tiller attached to each of the autonomous travel work vehicle 1”.)

Regarding claim 10, Ogura teaches the method of claim 1, further comprising: creating a three-dimensional map of the imaged vicinity. (Ogura [0100] “The current location, the operation start position, the moving direction of the operation, the agricultural field shape, and so on, are constantly (in other words, during a map display mode) shown on the display 113 unless it is switched to other screens”. See also Ogura [0052] “Video captured by the camera 42 is shown on the display 113 that may be equipped in the accompanying travel work vehicle 100, or in the remote controller 112 carried by an operator. The operator can check if there is an obstacle from the image showing the front of the vehicle.)

Regarding claim 11, Ogura teaches the method of claim 10 in which creating step uses structure-from- motion software. (Ogura [0052] “The positional relationship between the autonomous travel work vehicle 1 and the accompanying travel work vehicle 100 can be determined from images taken by the camera 42, or from the positional information obtained by the GPS equipped in the remote controller 112. A map may be created by structure from motion software which is a known 3D computer graphics software tool.)

Regarding claim 12, Ogura teaches the method of claim 1 in which the capturing step uses a camera. (Ogura [0061] “The display 113 of the remote controller 112 presents images of the surroundings taken by the camera 42”.)

Regarding claim 13, Ogura teaches the method of claim 1 in which the capturing step uses a 3D sensor. (Ogura [0050] “obtains information on the changes in orientation and direction of the vehicle body from the gyro sensor 31 and the direction sensor 32. Based on the position information and the information on the changes in orientation and direction of the vehicle body, the controller 30 controls the steering actuator 40, the speed change means 44 and the like such that the vehicle travels along a predetermined travel path R”.)

Regarding claim 14, Ogura teaches the method of claim 1 in which the comparing step uses GPS measurements associated with points along the actual path. (Ogura [0114] “he controller 30 determines whether or not the GPS signal is abnormal (S20). The controller 30 receives GPS signals from a plurality of GPS satellites to determine the current location of the autonomous travel work vehicle 1. When the GPS signals reduce in level or are lost and show abnormal values, the controller can no longer determine the current location and keep the vehicle traveling along the preset route. Therefore, when the GPS signals assume abnormal values, the autonomous traveling is stopped (S21), and the operation is interrupted”.)

Regarding claim 15, Ogura teaches the method of claim 1 in which the actual path is compared to the virtual path without the use of a georeferenced map. (Ogura [0116] “the controller also determines whether or not the output from the steering sensor 20 that detects the steering direction of the steering handle 4 is within a normal range (S24)”. See also Ogura [0117] “The controller also determines whether or not the outputs from the gyro sensor 31 that detects the orientation and from the direction sensor 32 that detects the direction are within a normal range (S25)”.)

Regarding claim 16, Ogura teaches the method of claim 1, further comprising: measuring an acceleration rate and angular position of the work machine relative to a ground surface as the work machine is driven along the actual path. (Ogura [0062] “The autonomous travel work vehicle 1 is remotely controllable by means of the remote controller 112. Namely, the accelerator pedal actuator, the speed change means 44, and the PTO switch 45 are controlled from the remote controller 112 via the transceiver 111, the transceiver 110, and the controller 30, to allow the operator to readily control the autonomous travel work vehicle 1 remotely”.)

Regarding claim 17, Ogura teaches a system, comprising: a self-propelled work machine; (Ogura, see fig. 1 that depicts an autonomous travel work vehicle) a camera supported on the work machine and configured to capture image data representative of one or more scenes in the vicinity of the work machine; (Ogura [0052] “A camera 42 connected to the controller 30 is also mounted on the autonomous travel work vehicle 1 to take images of the surroundings of the vehicle body”.) and a processor in communication with the camera, the processor configured to create a three-dimensional map of the vicinity from the image data, locate the work machine within the map, receive within the map a virtual path for the work machine, the virtual path originating at the work machine's determined location, (Ogura [0052] “Video captured by the camera 42 is shown on the display 113 that may be equipped in the accompanying travel work vehicle 100, or in the remote controller 112 carried by an operator. The operator can check if there is an obstacle from the image showing the front of the vehicle, or check the operating condition of the implement from the image showing the implement, finished condition after the operation, or the positional relationship or the like with the accompanying travel work vehicle 100. The positional relationship between the autonomous travel work vehicle 1 and the accompanying travel work vehicle 100 can be determined from images taken by the camera 42, or from the positional information obtained by the GPS equipped in the remote controller and compare the actual path of the work machine to the virtual path. (Ogura [0115] “The actual position (determined position) of the autonomous travel work vehicle 1 detected from the GPS and the preset travel path R are compared (S23), and when the actual position is deviated from the travel path R by more than a preset distance, the autonomous traveling is stopped (S21)”.)

Regarding claim 18, Ogura teaches the system of claim 17, further comprising: a work tool attached to the work machine. (Ogura [0030] “the autonomous travel work vehicle 1 are tractors, with a rotary tiller attached to each of the autonomous travel work vehicle 1”.)

Regarding claim 19, Ogura teaches the system of claim 18 in which the work tool is a trenching blade. (Ogura [0070] “the autonomous travel work vehicle 1 diagonally behind it such that their work areas overlap partly (which is not necessary if the accompanying travel work vehicle 100 carries a trencher or the like as the implement)”.)

Regarding claim 20, Ogura teaches the system of claim 17 in which the processor is further configured to automatically adjust the trajectory of the work machine in response to any deviation detected between the virtual path and the actual path. (Ogura [0107] “it is also possible to control the autonomous travel work vehicle 1 to automatically move to the restart position when it has moved elsewhere”. See also Ogura [0120] “When restarting the autonomous traveling, it can be restarted automatically”.)

Regarding claim 21, Ogura teaches the system of claim 17 further comprising: a user interface in communication with the processor, in which the virtual path is generated by external input furnished at the user interface. (Ogura [0075] “The travel path R may be created only in a region inside the outer circumference of the agricultural field according to the data obtained by traveling along the outermost circumference”. See also Ogura [0076] “These objects are set as obstacles during creation of the agricultural field data. When obstacles are set, the travel path R is determined such that these objects will be avoided during autonomous traveling”. See also Ogura [0077] “as shown in FIG. 8, the direction for starting reference traveling is set by selecting whether to start and end the operation clockwise or counterclockwise. This selection can be made easily by touching an arrow or other marks that may be shown on the display 113”.)

Regarding claim 22, Ogura teaches the system of claim 21 in which an untraversed portion of the virtual path is modified by external input at the user interface. (Ogura [0092] “while traveling the accompanying autonomous travel work vehicle 100, the operator monitors the autonomous travel work vehicle 1 and performs the operation, and controls the autonomous travel work vehicle 1 as required through the remote controller 112”.)

Regarding claim 23, Ogura teaches the system of claim 21 in which the user interface is positioned remote from the work machine. (Ogura, see fig 1 that depicts the user interface 112 that is positioned remote from the work machine 1)

Regarding claim 24, Ogura teaches the method of claim 1, in which the received data comprises a plurality of waypoints identified within the captured image data by external input. (Ogura, see fig 9 that depicts the work area comprising waypoints that may be within the captured image data.)

Regarding claim 25, Ogura teaches the method of claim 24, further comprising: assigning projected GPS coordinates to each of the plurality of waypoints; and displaying the virtual path on an aerial map. (Ogura [0098] “After the operation travel path R is thus created, the operation is started. To start the operation, the operator drives and moves the autonomous travel work vehicle 1 to the operation start position. While the current location determined by the GPS positioning is displayed on the map”.)

Regarding claim 26, Ogura teaches the system of claim 17, in which the virtual path received within the map comprises a plurality of waypoints identified by external input. (Ogura, see fig 9 that depicts the work area comprising waypoints that may be within the captured image data. See also Ogura [0096] “The method includes a step of inputting a front-to-back length of a vehicle body, a step of inputting a width of an implement, a step of inputting an overlapping amount of implements in a width direction, a step of positioning a work vehicle at inflection points successively along an outer circumference of the agricultural field and determining positions of the vehicle body with the use of the satellite positioning system at every position”)

Regarding claim 27, Ogura teaches the system of claim 26, in which projected GPS coordinates are assigned to each of the plurality of waypoints. (Ogura [0100] “the controller 30 determines the current location of the work vehicle (autonomous travel work vehicle 1) from the GPS signals, and indicates the current location, the operation start position, and position information such as the moving direction of the operation on the display 113 (S3)”.)

Regarding claim 28, Ogura teaches the system of claim 27, further comprising: a display in communication with the processor, in which the virtual path is shown on an aerial map on the display. (Ogura [0100] “The current location, the operation start position, the moving direction of the operation, the agricultural field shape, and so on, are constantly (in other words, during a map display mode) shown on the display”.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661